DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communication (16/164,820) filed on 10/19/2018.
Claims 1-24 are pending.
Claims 1-24 will be examined.

Priority
Acknowledgment is made of applicants’ claim for foreign priority based on an application filed in Japan on 10/26/2017 (JP 2017-207350).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, Applicants' submission of the Information Disclosure Statement (IDS) dated 10/19/2018 is acknowledged by the examiner and the references cited therein have been considered in the examination of the claims now pending as indicated in the attached copy of the IDS.

Examiner Notes

For applicant’s benefit, examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to MPEP 2141.02 VI.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicants’ cooperation is requested in correcting any errors of which applicants may become aware in the specification.

Claim Objections
Claims are objected to because of the following informalities:  inconsistency (the rule vs the predetermined rule).  Please go through the claims to make the appropriated correction.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an acquisition section that acquires information regarding a version configuration, a selection section that selects a specific version configuration from a plurality of version configurations, an output section that outputs at least one of a determination…; processing devices in claim 1, 7, 12-14, 18 and 24.  There is no hardware that performs the acts.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitations of “an acquisition section that acquires information regarding a version configuration and a selection section that selects a specific version configuration from a plurality of version configurations” in the claim.  It invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3 and 10-11 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 3, the claimed element “… in a case where the number of processing devices to which the specific version configuration is to be applied is greater than a predetermined value” in the claim is unclear.  For examination purposes, examiner interprets the number of processing device is a positive number (one or more) and a predetermined value is a positive number (one or more).  
In claim 10, the claimed element “… having the longest operation time, from the use history” in the claim is unclear. It would be obvious to one of ordinary skill in the art that since the previously used is selected initially that it would have the longest operation time.  For examination purposes, examiner interprets the longest operation time is the operation time.
In claim 11, the claimed element “a processing device having the largest number of times of processing from the use history” in the claim is unclear.  , It would be obvious to one of ordinary skill in the art that since the previously used is selected initially that it would have the 
Claim 2 recites the limitation “wherein the rule is predetermined … by the target processing device to have the latest version” in the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this will be interpreted to read as “wherein the rule is predetermined … by the target processing device to have a latest version.”
Claim 3 recites the limitation “wherein the rule is predetermined … where the number of processing devices to which the specific version configuration is to be applied is greater than a predetermined value” in the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this will be interpreted to read as “wherein the rule is predetermined … where a number of processing devices to which the specific version configuration is to be applied is greater than a predetermined value.”
Claim 6 recites the limitation “wherein the rule is predetermined … which the number is greater than the number of processing devices to which to which another version configuration is applied” in the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this will be interpreted to read as “wherein the rule is predetermined … which a number is greater than a number of processing devices to which to which another version configuration is applied.”
Claim 10 recites the limitation “wherein the rule is predetermined … applied to a processing device having the longest operation time, from the use history” in the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this will be interpreted to read as “wherein the rule is predetermined … applied to a processing device having a longest operation time
Claim 11 recites the limitation “wherein the rule is predetermined … applied to a processing device having the largest number of times of processing, from the use history” in the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this will be interpreted to read as “wherein the rule is predetermined … applied to a processing device having the largest number of times of processing, from the use history.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nekrestyanov et al. (US Publication No. 2016/0378454) and in view of Firman et al. (US Publication No. 2013/0024851).

As to claim 1, Firman teaches an information processing apparatus comprising: 
an acquisition section that acquires information regarding a version configuration indicating a version of one program held by each of a plurality of processing devices [Firman, pars. 0025 wherein upon receiving instructions from the software developer to publish the application including one or more versions of the application .. the data structures may generally be used to describe the application, and may also be used to describe the various published and/or unpublished versions of the application … versioning information …; Paragraph 0027-0030] or a combination of versions of a plurality of programs thereof, from each of the plurality of processing devices; and 
a selection section that selects a specific version configuration from a plurality of version configurations acquired by the acquisition section in accordance with a predetermined rule, in a case where version upgrade for a program held by a target processing device is performed [Firman, par. 0026 wherein when multiple versions of an application have been published on the application market system, the system may determine which of the application versions is appropriate for the particular computing device that is requesting  the application and may provide that particular version of the application to the computing device; par. 0029 wherein in the case of an application having multiple published versions available on the market system, the system may identify the particular version of the application that is targeted for the requesting device, based on one or more attributes of the device and may provide information related to that particular version the client computing device; pars. 0027-0030]. 

a selection section that selects a specific version configuration from a plurality of version configurations acquired by the acquisition section in accordance with a predetermined rule [Nekrestyanov, pars. 0010, 0016-0017 wherein the update device may identify one or more software updates for client device (target device) based on device metadata. It may receive update attributes identifying available updates and logic rules for applying the updates … update decision device may select a version of the update that is compatible with the software and/or hardware present on the device; the update device may select one or more specific update versions for the client device based on the client metadata and the update metadata], in a case where version upgrade for a program held by a target processing device is performed. 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Firman and Nekrestyanov are in the same field of endeavor such as software update to provide method and system which determining a version of a software application target for computing devices according to rule.

As to claim 2, Firman and Nekrestyanov teach the information processing apparatus according to claim 1, wherein the rule is predetermined to select the specific version configuration which causes one program or each of a plurality of programs held by the target processing device to have the latest version [Nekrestyanov, Fig. 3 and par. 0036 
As to claim 3, Firman and Nekrestyanov teach the information processing apparatus according to claim 2, wherein the rule is predetermined to select the specific version configuration, in a case where the number of processing devices to which the specific version configuration is to be applied is greater than a predetermined value [Nekrestyanov, par. 0035]. As to claim 4, Firman and Nekrestyanov teach the information processing apparatus according to claim 2, wherein the rule is predetermined so as not to perform the version upgrade in a case where a problem in the latest version is reported [Nekrestyanov. par. 0035, unusable is read on as a problem in the latest version in reported]. As to claim 5, Firman and Nekrestyanov teach the information processing apparatus according to claim 4, wherein the rule is predetermined so as to perform the version upgrade in a case where the problem in the latest version is fixed [Nekrestyanov, par. 0035 wherein update storage device may automatically change the associated entry in use indicator column 340 in certain situation]. As to claim 6, Firman and Nekrestyanov teach the information processing apparatus according to claim 1, wherein the rule is predetermined to select the specific version configuration applied to processing devices of which the number is greater than the number of processing devices to which another version configuration is applied [Firman, par. 0062, 0048]. As to claim 12, Firman and Nekrestyanov teach the information processing apparatus according to claim 1, further comprising: 
an output section that outputs at least one of a determination of whether or not the version upgrade is performed, or a program used for the version upgrade, based on a selection result obtained by the selection section and the predetermined rule [Nekrestyanov, Fig. 3 and par. 0035 wherein use indicator column (340) indicate usable (upgradable/perform) or unusable (un-upgradable/not perform)]. As to claim 13, Firman and Nekrestyanov teach the information processing apparatus according to claim 12, wherein the output section outputs a program used for the version upgrade to the target processing device in a case where the version upgrade is performed and a version configuration of the target processing device has a difference from the specific version configuration [Firman, par. 0046, 0048, 0052 and 0056-0061]. As to claim 14, Firman and Nekrestyanov teach the information processing apparatus according to claim 12, wherein, in a case where the version upgrade is not performed, the output section outputs a message indicating that the version upgrade is not performed to a manager or a user of the target processing device [Firman, par. 0061]. the information processing apparatus according to claim 14, wherein the version upgrade is not performed in a case where a version configuration of the target processing device has no difference from the specific version configuration [Firman, par. 0052 and 0056-0061]. As to claim 16, Firman and Nekrestyanov teach the information processing apparatus according to claim 12, wherein the version upgrade is not performed in a case where the specific version configuration is not selected by the selection section [Firman, par. 0052 and 0056-0062]. As to claim 17, Firman and Nekrestyanov teach the information processing apparatus according to claim 12, wherein the version upgrade is not performed in a case where the version upgrade is regulated by the rule [Firman, par. 0052 and 0056-0062]. As to claim 21, Firman and Nekrestyanov teach the information processing apparatus according to claim 1, wherein the rule is set by a manager or a user of the target processing device [Nekrestyanov, par. 0035, an operator is read on to user/manager/admin]. As to claim 22, Firman and Nekrestyanov teach the information processing apparatus according to claim 1, wherein the rule is set before version upgrade of the target processing device [Firman, par. 0047]. a non-transitory computer readable medium storing a program causing a computer to function as: 
the sections of the information processing apparatus according to claim 1. 
Claim 23 is rejected with the same rational as claim 1.
As to claim 24, Firman and Nekrestyanov teach a management system comprising: 
the information processing apparatus according to claim 1; and 
a plurality of processing devices in which version upgrade of a plurality of programs held by each of the processing devices is managed by the information processing apparatus [Nekrestyanov, Fig. 4 and par. 0044].
	Claim 24 is rejected with the same rational as claim 1.


Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nekrestyanov, in view of Firman and in view of Johnson et al. (US Publication No. 2009/0328025).


As to claim 7, 
Firman and Nekrestyanov teach the information processing apparatus according to claim 1. 
Firman and Nekrestyanov do not explicitly disclose use history; however, in an analogous art of Automatically Managing Versioning of Mashup Widgets, Johnson teaches:
the acquisition section further acquires a use history of each of the plurality of processing devices, and the rule includes a rule using the use history [Johnson, par. 0022 wherein the request history data store can maintain records of widget use by requester and date; see also Fig. 3; see also par. 0023-0025; and claim 4].


As to claim 8, Firman, Nekrestyanov and Johnson teach the information processing apparatus according to claim 7, wherein the rule is predetermined so as to perform the version upgrade for a program used in the target processing device among a plurality of programs held by the target processing device [Nekrestyanov, par. 0010 and 0016]. As to claim 9, Firman, Nekrestyanov and Johnson teach the information processing apparatus according to claim 8, wherein the rule is predetermined so as to perform the version upgrade in a case where a function of the program used in the target processing device is extended [Nekrestyanov, par. 0053]. As to claim 10, Firman, Nekrestyanov and Johnson teach the information processing apparatus according to claim 7, wherein the rule is predetermined to select the specific version configuration applied to a processing device having the longest operation time, from the use history [Johnson, par. 0025, It would be obvious to one of ordinary skill in the art that since the previously used is selected initially that it would have the longest operation time.]. As to claim 11, Firman, Nekrestyanov and Johnson teach the information processing apparatus according to claim 7, wherein the rule is predetermined to select the specific version configuration applied to a processing device having the largest number of times of processing, from the use history [Johnson, par. 0025, It would be obvious to one of ordinary skill in the art that since the previously used is selected initially that it would have the largest number of times processing.]
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Firman, in view of Nekrestyanov and in view of Endo et al. (US Publication No. 2017/0262277).

As to claim 18, 
Firman and Nekrestyanov teach the information processing apparatus according to claim 12. 
Firman and Nekrestyanov do not explicitly disclose permission of a user is required for version upgrade; however, in an analogous art of Software Management System for Vehicle, Management Server, and Vehicle, Endo teaches:
in a case where a permission of a user is required for the version upgrade, the rule is predetermined so as not to perform the version upgrade, and the output section outputs a message indicating that the permission is required to a manager or a user of the target processing device [Endo, par. 0007 wherein for software related to an automatic driving function, a driving support function, or the like among the software installed in the vehicle, a permission of a user of the vehicle is required at the time of an update to its latest software.  On this account, if the user neglects a permission operation, the software related to the automatic driving function, the driving support function, or like continues being used as an old version by the user]. 

As to claim 20, Firman, Nekrestyanov and Endo teach the information processing apparatus according to claim 18, wherein, in a case where the permission is obtained, the output section outputs the program used for the version upgrade to the target processing device [Endo, par. 0011].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Firman, in view of Nekrestyanov, in view of Endo and further in view of Akitsugu Tsuchiya (US Publication No. 2015/0363188).

As to claim 19, 
Firman, Nekrestyanov and Endo teach the information processing apparatus according to claim 18.
Firman, Nekrestyanov and Endo do not explicitly disclose a case where a usage agreement is attached to the latest version; however, in an analogous art of Information Processing Device and Information Processing System, Tsuchiya teaches:
wherein the case where the permission of the user is required corresponds to any of a case where the latest version has a function difference from a version of a program held by the target processing device or a case where a usage agreement is attached to the latest version [Tsuchiya, par. 0027 wherein the software server retains a latest version of the system software, and provides the latest version of the system software to the first information processing device.  The system software provided from the software server includes a EULA (End-User License Agreement)].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Firman, Nekrestyanov, Endo and Tsuchiya are in the same field of endeavor such as updating software to provide method and system which determining a version of a software application target for computing devices based on EULA.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINA HUYNH/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199